                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WISCONSIN


 KIMBERLY KIM,

                             Plaintiff,
                                                                      Case No. 19-CV-300
 v.

 UY CREATIVE COMMUNICATIONS, LLC
 and MAUREEN UY,

                             Defendants.


                                     SCHEDULING ORDER


      On May 16, 2019 the court conducted a scheduling conference in accordance with Fed. R.

Civ. P. 16. Appearing on behalf of the plaintiff was Attorney Emil Ovbiagele; on behalf of the

defendants was Attorney Andrea Murdock.

      NOW, THEREFORE, IT IS HEREBY ORDERED:

1.    The parties may amend pleadings on or before June 10, 2019.

2.    The parties are to disclose information concerning expert witnesses in accordance with Fed.

      R. Civ. P. 26. Plaintiff shall disclose expert witnesses on or before August 9, 2019. Defendants

      shall disclose expert witnesses on or before October 9, 2019.

3.    All requests for discovery must be served by a date sufficiently early so that all discovery in

      this case can be completed no later than November 11, 2019.

4.    All dispositive pretrial motions together with briefs are to be filed in accordance with Civil

      L.R. 56, and no later than December 11, 2019. Such motions shall not be filed prior to the

      date of completion of discovery.




            Case 2:19-cv-00300-NJ Filed 05/16/19 Page 1 of 2 Document 14
5.   Mediation shall be completed no later than January 9, 2020.

6.   Parties are to file their final pretrial report by April 27, 2020. Any Motions in Limine should

     be filed at the same time the pretrial report is filed. Any pre-trial objections shall be filed no

     later than May 4, 2020. In addition, a list of exhibits should be prepared using the standard

     exhibit and witness list form found on the court’s website. Exhibits should be numbered

     sequentially in accordance with General L.R. 26.

7.   A final pretrial conference will be held May 11, 2020 at 9:30 a.m. in Courtroom 253 of the

     U.S. Courthouse, 517 East Wisconsin Avenue, Milwaukee, Wisconsin 53202.

8.   A jury trial will be conducted on May 18, 2020 at 9:00 a.m. at the U.S. Courthouse, 517 East

     Wisconsin Avenue, Milwaukee, Wisconsin 53202.


     Dated at Milwaukee, Wisconsin this 16th day of May, 2019.


                                                         BY THE COURT


                                                         s/ Nancy Joseph
                                                         NANCY JOSEPH
                                                         United States Magistrate Judge




                                                 2

           Case 2:19-cv-00300-NJ Filed 05/16/19 Page 2 of 2 Document 14
